Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.

Priority
	The instance application claims priority of the U.S. Provisional Patent Application No. 63/019420 filed May 3, 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement was considered by the examiner. Please see attached initialed Forms 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO 2017/007761 A1) and Lindsley et al. (Effects of Ultraviolet Germicidal Irradiation on N95 Respirator Filtration Performance and Structural Integrity, Journal of Occupational and Environmental Hygiene, 2015 12: 509-517).
Carlson teaches compositions that can be incorporated into various topical or surface treatment compositions to enhance antimicrobial or preservative action ([0001]). Compositions comprise the same chemical formula in claim 1 of this application and claim 1 of reference art (abstract & claim 1). The chemical formula also has the same requirements for the x, y, and Z variables. The composition may be applied by any suitable method including, but not limited to at least one of aerosolized spray application, atomized spray application, misting, and the like ([0127]). Example 1 of reference art teaches a composition containing water, hydrogen (1+), triaqua-u3-oxotri sulfate (1:1) (example 1). 
Lindsley et al. teach a variety of techniques for decontaminating personal protective equipment such as N95 respirators including autoclaving, stem generated by heat or microwaves, ethylene oxide, vaporized hydrogen peroxide, and bleach (pg 510, 2nd paragraph). Disposable respirators can be decontaminated through the use of ultraviolet germicidal irradiation (UVGI) (pg 510, 3rd paragraph). Some studies have looked at the effects of UVGI on respirator appearance, fit, airflow resistance, and filtration efficiency after one to three decontamination cycles and have found no significant effects (pg 510, 4th paragraph). 
	It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to use the chemical formula taught by Carlson to sanitize personal protective equipment such as N95 respirators. This is obvious to try with a reasonable expectation of success such as reducing the quantity of pathogens. 
	Regarding claims 2-5, Carlson teaches the same modifications in the reference art.
	Regarding claim 6, Carlson teaches the polar solvent can be either aqueous, or a mixture of aqueous and organic material. The organic component can include: saturated and/or unsaturated short chain alcohols having less than 5 carbon atoms, and/or saturated and unsaturated short chain carboxylic acids having less than 5 atoms. Solvent can comprise of water and organic solvent ([0057]). 
	Regarding claims 7-9 and 20, Carlson teaches a composition comprising 0.5-5 volume % of the chemical formula with water (claim 1). As discussed above, polar solvent consists of water. In some embodiments, the active amount in a composition with water, would reasonably be about 0.5-5% of the volume. Therefore, the active compound being present in the polar solvent in an amount between 0.01-10, 0.1-10, and 0.1-2% by volume as claimed in 7-9 would overlap with what was taught by Carlson. In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 13-15 and 18, it is well known in the art that respirator masks such as N95 mask are personal protective equipment. Lindsley et al. teach that N95 respirators can be decontaminated by many ways including heat processing step and UV exposure step. 
	Regarding claim 16, teachings of claim 1 are taught and addressed above.

	Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO 2017/007761 A1), Lindsley et al. (Effects of Ultraviolet Germicidal Irradiation on N95 Respirator Filtration Performance and Structural Integrity, Journal of Occupational and Environmental Hygiene, 2015 12: 509-517) as applied above to claims 1-9, 13-16, and 18 and in further view of Mackenzie (Reuse of N95 Masks, Engineering 6 (2020) 593-596. Published: 04/13/2020).
	Teachings of claim 1 are discussed and applied above.
	Mackenzie teaches reusable methods of N95 masks. One of which is a baking or heat treatment method. According to a Stanford University study, their current standard is to bake the masks at 75 degree Celsius for 30 minutes. Temperatures of 85 or 100 degree Celsius are also being experimented with (Pg 595). 
	To one skilled in the art, the process of decontaminating personal protective equipment or masks are well known. An increase in temperature is known to eliminate pathogens or viruses. Therefore, it would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have a surface disinfecting composition to be maintained at a certain range of temperature to eliminate pathogens. The specified temperature ranges have no unexpected advantages other than the reasons mentioned above. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (WO 2017/007761 A1), Lindsley et al. (Effects of Ultraviolet Germicidal Irradiation on N95 Respirator Filtration Performance and Structural Integrity, Journal of Occupational and Environmental Hygiene, 2015 12: 509-517) as applied above to claims 1-9, 13-16, and 18 and in further view of Unknown (https://www.ams.usda.gov/rules-regulations/organic/petitioned-substances/hydronium 2018. USDA). 
Teachings of claim 1 are discussed and applied above. 
In some embodiments, the active compound, according to claim 1 of this application, has the chemical formula addressed above. In claim 5 of this application, the active compound is a stoichiometrically balanced chemical composition of at least one of the followings: Hydrogen(+1) and triaqua- μ3-oxotri,sulfate (1:1). According to Unknown’s August 2018 petition submitted to Agricultural Marketing Service, the the brand and generic names for such composition is “Tydronium” and “Stabilized Hydronium”, respectively (Pg 1). Within this petition document, such chemical composition was compared to chlorine bleach to determine its’ antiviral activity. The results in Table 1 show that Tydronium inactivates 99.97% of the exposed virus particles after 5 minutes of contact time. The ability of Tydronium to rapidly inactivate HSV-1 is highly predictive of the product’s activity against other viruses of the same family such as HSV-2, HSV-3, Epstein Barr Virus, and other enveloped viruses such as HIV, Influenza, MERS-CoV, and Ebola virus (Pg 66-67). Furthermore, the petition document states that Tydronium has the ability to neutralize the growth of Staphylococcus aureus, a gram-positive bacterial pathogen responsible for many skin and skin infections (Pg 94). 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have used active compounds having the chemical formula for the purpose of eliminating various pathogens as discussed in the petition document. This is combining what was already known about the chemical formula and applying it to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615